United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-2001
                                      ___________

First National Bank of Lewisville,         *
Arkansas,                                  *
                                           *
      Plaintiff - Appellant,               *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * Western District of Arkansas.
First National Bank of Clinton,            *
Kentucky,                                  *
                                           *
      Defendant - Appellee.                *
                                      ___________

                               Submitted: February 16, 2001

                                     Filed: July 20, 2001
                                      ___________

Before BOWMAN, HEANEY, and LOKEN, Circuit Judges.
                          ___________

LOKEN, Circuit Judge.

       The issue in this diversity action is whether a federal court in Arkansas has
personal jurisdiction over a Kentucky bank whose only contact with Arkansas was to
issue a cashier’s check payable to an Arkansas bank and then, it is alleged, wrongfully
dishonor the check. The district court1 dismissed the action for lack of personal


      1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas.
jurisdiction, concluding that this contact was insufficient to permit the exercise of
personal jurisdiction consistent with the Due Process Clause. We affirm.
       Kentucky residents Joseph and Amy Reddick contracted with D & D Builders,
Inc. (“D & D”), an Arkansas contractor, to construct an improvement on the Reddicks’
property in Kentucky. The Reddicks’ bank, First National Bank of Clinton, Kentucky
(“FNB Clinton”), disbursed $126,000 of construction loan proceeds by issuing its
cashier’s check payable jointly to D & D and its bank, First National Bank of
Lewisville, Arkansas (“FNB Lewisville”). FNB Clinton delivered the check to the
Reddicks in Kentucky, and they delivered it to D & D as partial payment for work
performed in Kentucky. D & D endorsed the check and delivered it to FNB Lewisville
in Arkansas.

      FNB Lewisville presented the check for payment by placing it into the Federal
Reserve System for collection. FNB Clinton refused to honor the check, claiming an
improper endorsement. After representatives of the two banks discussed the
endorsement issue by telephone, FNB Lewisville endorsed the check as requested and
again presented it for payment. At the request of the Reddicks, who alleged fraud by
D & D, FNB Clinton again dishonored its cashier’s check. FNB Lewisville
commenced this diversity action in the Western District of Arkansas, alleging wrongful
dishonor. The district court granted FNB Clinton’s motion to dismiss for lack of
personal jurisdiction. See FED. R. CIV. PROC. 12(b)(2). We review that ruling de novo.
Moog World Trade Corp. v. Bancomer, S.A., 90 F.3d 1382, 1384 (8th Cir. 1996).

       FNB Lewisville has the burden of establishing the district court’s in personam
jurisdiction under Arkansas law and the Due Process Clause of the Fourteenth
Amendment. Because the Arkansas long-arm statute extends jurisdiction over
nonresidents to the maximum extent permitted by the Due Process Clause, see ARK.
STAT. ANN. § 16-4-101, our inquiry hinges on whether the exercise of personal
jurisdiction over FNB Clinton would comport with due process. See Gould v. P.T.
Krakatau Steel, 957 F.2d 573, 575 (8th Cir. 1992). Due process requires sufficient

                                         -2-
“minimum contacts” between the defendant and the forum State so that “maintenance
of the suit does not offend traditional notions of fair play and substantial justice.”
World-Wide Volkswagen Corp. v. Woodsen, 444 U.S. 286, 291-92 (1980). “[I]t is
essential in each case that there be some act by which the defendant purposefully avails
itself of the privilege of conducting activities within the forum State, thus invoking the
benefits and protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958).
Defendant’s contacts must be more than “random, fortuitous, or attenuated.” Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985).

       In this case, FNB Clinton maintains no office or other place of business in
Arkansas, is not registered to do business in Arkansas, does not solicit customers or
accounts from residents of Arkansas, and has neither bank accounts nor property in
Arkansas. FNB Clinton’s only contacts with Arkansas relating to this action were
issuing a cashier’s check jointly payable to two Arkansas residents and telephone
communication with FNB Lewisville regarding proper endorsement of the check. The
telephone calls add nothing to the quality of these contacts. See, e.g., Burlington
Indus., Inc. v. Maples Indus., Inc., 97 F.3d 1100, 1103 (8th Cir. 1996); Scullin Steel
Co. v. National Ry. Utilization Corp., 676 F.2d 309, 314 (8th Cir. 1982). The issue,
then, is whether issuance of a cashier’s check payable to an out-of-state payee subjects
the issuing bank to personal jurisdiction in the payee’s forum for a claim of wrongful
dishonor. Somewhat surprisingly, the parties have not cited, and we have not found,
any reported case addressing this issue.

       A cashier’s check is a check drawn by a bank on its own account. In Uniform
Commercial Code terminology, “the drawer and the drawee are the same bank or
branches of the same bank.” ARK. STAT. ANN. § 4-3-104(g). Under the Uniform
Commercial Code, a cashier’s check is payable at the drawee bank’s place of business.
ARK. STAT. ANN. § 4-3-111. Presentment, that is, a demand that the instrument be
paid, “must be made at the place of payment if the instrument is payable at a bank in
the United States.” ARK. STAT. ANN. § 4-3-501(b)(1).

                                           -3-
       FNB Clinton issued its cashier’s check in Kentucky and delivered the check to
its Kentucky customers in Kentucky. The check was payable at FNB Clinton’s place
of business in Kentucky. The check was presented for payment there through the
Federal Reserve System, and FNB Clinton dishonored the check in Kentucky.
Moreover, the underlying transaction was a loan to finance a construction project in
Kentucky. The only relationship between these transactions and Arkansas was that the
construction contractor and its bank were Arkansas residents, which was a mere
fortuity from the standpoint of FNB Clinton’s role in issuing the cashier’s check. In
these circumstances, we agree with the district court that FNB Clinton did not
purposefully avail itself of the privilege of conducting business in Arkansas and
therefore its contacts with that State were insufficient to subject it to personal
jurisdiction in an Arkansas court. As the Supreme Court of Missouri said in dismissing
for lack of personal jurisdiction a claim against a Nebraska bank for not paying drafts
submitted for collection by a Missouri bank, permitting the case to go forward in
Missouri “would mean that a nonresident bank could be sued in Missouri for acts
wholly performed in the state of its residence in the usual course of conducting its
banking business.” State ex rel. Bank of Gering v. Scoenlaub, 540 S.W.2d 31, 35 (Mo.
banc 1976).

        FNB Lewisville argues that FNB Clinton is subject to personal jurisdiction in
Arkansas because this case is comparable to a hypothetical we posed in Moog World
Trade Corp. v. Bancomer, S.A., 90 F.3d at 1387. In Moog, we held that a foreign bank
that issued a commercial letter of credit did not thereby subject itself to jurisdiction in
Missouri, where the letter of credit beneficiary resided, even though the beneficiary’s
draw was dishonored by a confirming bank in Missouri. But we suggested that, had
the confirming bank honored the beneficiary’s draw, “we have little doubt that the
Missouri long-arm statute would confer personal jurisdiction over” the foreign bank in
a suit by the confirming bank for breach of the foreign bank’s contractual obligation to
reimburse the confirming bank. 90 F.3d at 1387. FNB Lewisville argues that it is
analogous to the confirming bank in our hypothetical and therefore can sue FNB

                                           -4-
Clinton in Arkansas for failing to pay the cashier’s check. But the two situations are
not analogous for personal jurisdiction purposes. In our hypothetical in Moog, the
foreign bank both issued the commercial letter of credit and contracted for the services
of a local confirming bank, to be performed in the confirming bank’s forum State. In
contrast, FNB Clinton did not solicit FNB Lewisville’s involvement in the transaction
or contract for its services in Arkansas. FNB Clinton simply undertook to pay FNB
Lewisville (or any other holder) in Kentucky in accordance with the terms of the
instrument. In our view, a foreign bank with no other contacts with Arkansas does not
subject itself to personal jurisdiction in Arkansas courts simply by issuing a cashier’s
check that is ultimately delivered to an Arkansas bank as co-payee.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-